                                                                                               Entered on Docket
                                                                                               May 06, 2020
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                             The following constitutes the order of the Court.
                                             2                                               Signed: May 6, 2020
                                             3
                                             4
                                             5                                                ______________________________________________
                                                                                              Stephen L. Johnson
                                             6                                                U.S. Bankruptcy Judge

                                             7
                                             8
                                             9
                                            10                           UNITED STATES BANKRUPTCY COURT
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11                           NORTHERN DISTRICT OF CALIFORNIA
                                            12
                                            13
                                            14                                                     )    Case No.: 19-51759 SLJ
                                                 In re                                             )
                                            15                                                     )    Chapter 13
                                                                                                   )
                                            16   JASON MATTHEW CLAUSING,                           )
                                                                                                   )    Date: May 5, 2020
                                            17                        Debtor.                      )    Time: 10:30 a.m.
                                                                                                   )
                                            18                                                     )    Ctrm: 9
                                                                                                   )
                                            19
                                            20       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO HOLD
                                                             ROBERT McCRACKEN IN CONTEMPT OF COURT
                                            21
                                                         Debtor’s Motion to Hold Robert McCracken in Contempt of Court (“Motion”) came on
                                            22
                                                 for hearing at the above-referenced date and time. Appearances were noted on the record. For
                                            23
                                                 reasons stated on the record,
                                            24
                                                         IT IS HEREBY ORDERED as follows:
                                            25
                                                         1.     The Motion is GRANTED in part and DENIED in part.
                                            26
                                            27
                                            28

                                                 ORDER ON MOTION TO HOLD ROBERT McCRACKEN IN CONTEMPT
                                                                                      -1-
                                             Case: 19-51759       Doc# 68        Filed: 05/06/20       Entered: 05/06/20 12:47:01   Page 1 of 3
                                             1          2.     The court determines that Robert McCracken is in contempt of court for failure
                                             2   to comply with the Order Imposing Sanctions against Robert McCracken for Violation of the
                                             3   Automatic Stay, entered on March 27, 2020.
                                             4          3.     The court shall issue an Order to Show Cause re Contempt (“Order to Show
                                             5   Cause”).
                                             6          4.     Debtor is awarded attorney’s fees and costs and Debtor’s counsel is directed to
                                             7   file a declaration with his time records by May 12, 2020. The amount of the award will be
                                             8   incorporated in the Order to Show Cause.
                                             9          5.     Debtor’s request for monetary sanction in the amount of $1,000 per day,
                                            10   commencing on March 2, 2020, is DENIED.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11          6.     Debtor’s request for a money judgment pursuant to Civil Rule 69(a), as
                                            12   incorporated by Bankruptcy Rule 7069, is DENIED.
                                            13          7.     Debtor’s request for a Writ of Body Attachment for the arrest of Robert
                                            14   McCracken is DENIED.
                                            15
                                            16                                     *** END OF ORDER***
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER ON MOTION TO HOLD ROBERT McCRACKEN IN CONTEMPT
                                                                                      -2-
                                             Case: 19-51759       Doc# 68     Filed: 05/06/20    Entered: 05/06/20 12:47:01      Page 2 of 3
                                             1                                 COURT SERVICE LIST
                                             2
                                             3
                                             4   ECF Notifications

                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER ON MOTION TO HOLD ROBERT McCRACKEN IN CONTEMPT
                                                                                      -3-
                                             Case: 19-51759      Doc# 68   Filed: 05/06/20   Entered: 05/06/20 12:47:01   Page 3 of 3
